DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The rejections from the Office Action of 11/19/2021 are hereby withdrawn.  New grounds for rejection are presented below.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/21/2022 has been entered. 

Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1 – At the end of the first claim element, please delete the words “the MMS.”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 8, and 23-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luo et al. (US 20150105099 A1)[hereinafter “Luo”] and Chow et al. (US 20200381923 A1)[hereinafter “Chow”].
Regarding Claims 1 and 23, Luo discloses a method (and corresponding computer program product [Paragraph [0104]]) for tracking using a wireless interface [Paragraph [0074] – “The use of group information to perform location determination operations may be realized according to several different solutions of what information may be included and transmitted/received at each of a processing node (e.g., such as the node 120 that includes a server configured to, among other things, perform location determination processes), beacon transmitters/nodes, and an asset tag device.”], the method comprising:
receiving, by a module monitoring system (MMS) functioning in a location monitoring mode, a first set of signals from a first set of access points (APs) of a plurality of APs [Paragraph [0045] – “As further shown in FIG. 1, the environment 100 may also include a plurality of one or more types of Wide Area Network Wireless Access Points (WAN-WAPs) 104a-c, which may be used for wireless voice and/or data communication, and may also serve as another source of independent information through which the mobile device 108 may determine its position/location.”];
subsequent to receiving the first set of signals, receiving, by the module monitoring system (MMS) functioning in a location monitoring mode, a second set of signals from a second set of APs of the plurality of APs [Paragraph [0070] – “When the AP/node 400 is used to implement tracking functionality, the AP/node 400 is configured to transmit beacon signals (e.g., periodically at regular or irregular intervals, or in response to a request or instruction to transmit a beacon signal). FIG. 5A is a schematic diagram of an example of information included in an example beacon signal 500 (a beacon signal may also be referred to as a communication, control message, etc.)”Paragraph [0081] – “For example, the device 720 may be configured to measure the signal strength of the received beacon signals (e.g., such as the signals 712a and 712b), and/or compute values representative of the signals' strength (e.g., such as RSSI values). In the embodiments of the example system 700, the device 720 may also be configured to communicate beacon data corresponding to at least some of beacon signals it received during some time interval to the server 730.”];
determining, by the module monitoring system (MMS) functioning in a location monitoring mode, whether first information associated with the first set of signals is different than second information associated with the second set of signals [Paragraph [0066] – “The RSSI module 320 may also provide data regarding the signals to the positioning module 316, which uses the signal strength information to perform at least some of the operations for location determination. For example, in embodiments in which the device 300 is used as asset tag device, RSSI measurements of received beacon signals (where each such beacon signal may be associated with a corresponding group value identifying/indicating the transmitter group to which the transmitter that transmitted the beacon signal belongs) may be used to order the beacon signals (e.g., strongest to weakest) and select a subset of the ordered signals for further location determination procedures (performed at the device 300, or at a remote server, such as the server 124 of the node 120 of FIG. 1).”]; and
in response to determining that the first information is different than the second information, broadcasting to one or more APs of the plurality of APs, by the module monitoring system (MMS) functioning in a location monitoring mode, a signal that indicates a unique identifier for the MMS [Paragraph [0029] – “FIG. 5B is a schematic diagram an example data record that can be transmitted by an asset tag device.”Paragraph [0075] – “For example, as noted, in some embodiments, the device 620 may receive during some interval beacon signals from one or more transmitters (such as the transmitters 610a and b) and measure the signals' strength to compute, for example, corresponding RSSI values. The device 620 may then order data records corresponding to the received signals according to their computed RSSI. The data records (or tuples) corresponding to the received signals may include such information as the RSSI (or some other representation of the signal strength), the identity of the transmitter from which the beacon signal was received, group value identifying the transmitter group to which the corresponding transmitter belongs, etc. For example, and with reference to FIG. 5B, an example data record 510 that may be transmitted by the device 620 to a server 630 may include a transmitter identity number field 512 (which may be, in some embodiments, 6 bytes long), and may hold the transmitter's MAC address, or some other identifying information.”].
Although Luo discloses that the asset to be tracked can be a vehicle or inventory item [Paragraph [0042] – “With reference to FIG. 1, shown is a schematic diagram of an example operating environment 100 in which an asset tag device 108 (also referred to as a tracking device), which may be associated with an asset to be tracked (e.g., a package, a vehicle, a machine, an inventory item, etc.) operates.”], Luo fails to disclose that the asset that is tracked is an electric battery pack having its lifetime tracked; wirelessly connecting, by the MMS, to a battery management system (BMS) network upon installation in a battery pack, wherein the MMS is one of a plurality of MMSs in the battery pack connected to the BMS network, and wherein the MMS wirelessly communicates with a BMS network controller that is a component of the battery pack; and in response to wirelessly connecting to the BMS network, switching, by the MMS, from functioning in the location monitoring mode to functioning in an operation mode in which the MMS ceases location monitoring, wherein the BMS network controller functions in the location monitoring mode.  However, Chow discloses such a battery component monitor that monitors the locations of individual battery modules as well as the location of devices/vehicles using the battery modules [See Figs. 3-5, 7 and Paragraph [0073].].  It would have been obvious to track the location of battery modules and the overall battery and device in order to ensure they are configured and being used appropriately.  It would have been further obvious to switch from individual module location monitoring to location monitoring of the overall battery and device using a BMS when the battery modules are all installed in a vehicle [See Fig. 3 of Chow] in order to conserve power and computational resources.

Regarding Claims 2 and 24, Luo (as combined with Chow) discloses that the first information indicates for each AP of the first set of APs, a strength of the received signal from the AP relative to the received signals of the other APs of the first set of APs; and wherein the second information indicates for each AP of the second set of APs, a strength of the received signal from the AP relative to the received signals of the other APs of the second set of APs [See Paragraph [0053].Paragraph [0081] – “For example, the device 720 may be configured to measure the signal strength of the received beacon signals (e.g., such as the signals 712a and 712b), and/or compute values representative of the signals' strength (e.g., such as RSSI values). In the embodiments of the example system 700, the device 720 may also be configured to communicate beacon data corresponding to at least some of beacon signals it received during some time interval to the server 730.”].

Regarding Claims 3 and 25, Luo (as combined with Chow) discloses that the first information indicates for each AP of the first set of APs, a strength of the received signal from the AP; and wherein the second information indicates for each AP of the second set of APs, a strength of the received signal from the AP [See Paragraph [0053].Paragraph [0081] – “For example, the device 720 may be configured to measure the signal strength of the received beacon signals (e.g., such as the signals 712a and 712b), and/or compute values representative of the signals' strength (e.g., such as RSSI values). In the embodiments of the example system 700, the device 720 may also be configured to communicate beacon data corresponding to at least some of beacon signals it received during some time interval to the server 730.”].

Regarding Claims 4 and 26, Luo (as combined with Chow) discloses that the first information indicates for each received signal of the first set of received signals, a strength of the received signal relative to the other received signals of the first set of received signals; and wherein the second information indicates for each received signal of the second set of received signals, a strength of the received signal relative to the other received signals of the second set of received signals [See Paragraph [0053].Paragraph [0081] – “For example, the device 720 may be configured to measure the signal strength of the received beacon signals (e.g., such as the signals 712a and 712b), and/or compute values representative of the signals' strength (e.g., such as RSSI values). In the embodiments of the example system 700, the device 720 may also be configured to communicate beacon data corresponding to at least some of beacon signals it received during some time interval to the server 730.”].

Regarding Claims 5 and 27, Luo (as combined with Chow) discloses for each received signal of the first set of signals and the second set of signals: determining, by the MMS, a received signal indicator (RSSI) value of the received signal; based on the determined RSSI values of each received signal of the first set of signals, storing as the first information, by the MMS, data indicating for each AP of the first set of APs, a strength of the received signal from the AP; and based on the determined RSSI values of each received signal of the second set of signals, storing as the second information, by the MMS, data indicating for each AP of the second set of APs, a strength of the received signal from the AP [See Paragraph [0053].Paragraph [0081] – “For example, the device 720 may be configured to measure the signal strength of the received beacon signals (e.g., such as the signals 712a and 712b), and/or compute values representative of the signals' strength (e.g., such as RSSI values). In the embodiments of the example system 700, the device 720 may also be configured to communicate beacon data corresponding to at least some of beacon signals it received during some time interval to the server 730.”].

Regarding Claims 6 and 28, Luo (as combined with Chow) discloses for each received signal of the first set of signals and the second set of signals: determining, by the MMS, a received signal indicator (RSSI) value of the received signal; based on the determined RSSI values of each received signal of the first set of signals, storing as the first information, by the MMS, data indicating the strength of each received signal of the first set of signals; and based on the determined RSSI values of each received signal of the second set of signals, storing as the second information, by the MMS, data indicating the strength of each received signal of the second set of signals [See Paragraph [0053].Paragraph [0081] – “For example, the device 720 may be configured to measure the signal strength of the received beacon signals (e.g., such as the signals 712a and 712b), and/or compute values representative of the signals' strength (e.g., such as RSSI values). In the embodiments of the example system 700, the device 720 may also be configured to communicate beacon data corresponding to at least some of beacon signals it received during some time interval to the server 730.”].

Regarding Claims 8 and 29, Luo (as combined with Chow) discloses, in the location monitoring mode, periodically waking up and scanning, by the MMS, a plurality of frequency channels for signals from the plurality of APs [Paragraph [0039] – “An asset tag device (attached or positioned near the asset to be tracked) performs periodical beacon scans, and measures the beacon signals' signal strength (from which an RSSI value may be derived).”Paragraph [0070] – “When the AP/node 400 is used to implement tracking functionality, the AP/node 400 is configured to transmit beacon signals (e.g., periodically at regular or irregular intervals, or in response to a request or instruction to transmit a beacon signal). FIG. 5A is a schematic diagram of an example of information included in an example beacon signal 500 (a beacon signal may also be referred to as a communication, control message, etc.)”].

Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luo et al. (US 20150105099 A1)[hereinafter “Luo”], Nishimura et al. (US 20190331760 A1)[hereinafter “Nishimura”], and Chow et al. (US 20200381923 A1)[hereinafter “Chow”].
Regarding Claim 10, Luo discloses a method of tracking using a wireless interface, the method comprising:
receiving from a module monitoring system (MMS), by an access point (AP), a first signal indicating the MMS has detected a change in data received from a plurality of APs, the plurality of APs including the AP, the signal including a unique identifier for the MMS [Paragraph [0029] – “FIG. 5B is a schematic diagram an example data record that can be transmitted by an asset tag device.”Paragraph [0075] – “For example, as noted, in some embodiments, the device 620 may receive during some interval beacon signals from one or more transmitters (such as the transmitters 610a and b) and measure the signals' strength to compute, for example, corresponding RSSI values. The device 620 may then order data records corresponding to the received signals according to their computed RSSI. The data records (or tuples) corresponding to the received signals may include such information as the RSSI (or some other representation of the signal strength), the identity of the transmitter from which the beacon signal was received, group value identifying the transmitter group to which the corresponding transmitter belongs, etc. For example, and with reference to FIG. 5B, an example data record 510 that may be transmitted by the device 620 to a server 630 may include a transmitter identity number field 512 (which may be, in some embodiments, 6 bytes long), and may hold the transmitter's MAC address, or some other identifying information.”].
Luo fails to disclose determining, by the AP, a strength of the signal from the MMS; and in response to receiving the signal indicating the MMS has detected a change in data received from the plurality of APs, transmitting to a tracking controller, by the AP, the unique identifier and an indication of the determined strength of the signal from the MMS.
However, Nishimura discloses a location tracking method by which the mobile device transmits a signal which is evaluated based on its strength at receiver locations in order to ascertain the position of the mobile device [See Fig. 7 and associated text].  It would have been obvious to invert the functionality of the signal transmitters and receivers because doing so amounts to a design choice that would have conserved power usage by the stationary transceivers.  Luo, as so modified, discloses the recited tracking controller in communication with the access points [Paragraph [0042] – “The asset tag device 108 may be configured to receive signals from one or more transmitters, and to transmit data to a remote node 120 (e.g., a node comprising a server, such as a server 124 depicted in FIG. 1, that is coupled to a transceiver, such as a access point/transceiver 122, which may be one of the transceivers from which the asset tag device 108 received signals, or a different transceiver).”].
Although Luo discloses that the asset to be tracked can be a vehicle or inventory item [Paragraph [0042] – “With reference to FIG. 1, shown is a schematic diagram of an example operating environment 100 in which an asset tag device 108 (also referred to as a tracking device), which may be associated with an asset to be tracked (e.g., a package, a vehicle, a machine, an inventory item, etc.) operates.”], Luo fails to disclose that the asset that is tracked is a battery component monitor for performing analysis of battery lifetime and receiving, by the AP subsequent to receiving the first signal, a second signal from a battery management system (BMS) network controller that is a component of an electric battery pack that includes the MMS, wherein the MMS has discontinued a location monitoring mode.  However, Chow discloses such a battery component monitor that monitors the locations of individual battery modules as well as the location of devices/vehicles using the battery modules [See Figs. 3-5, 7 and Paragraph [0073].].  It would have been obvious to track the location of battery modules and the overall battery and device in order to ensure they are configured and being used appropriately.  It would have been further obvious to switch from individual module location monitoring to location monitoring of the overall battery and device using a BMS (i.e., send the recited “second signal”) when the battery modules are all installed in a vehicle [See Fig. 3 of Chow] in order to conserve power and computational resources.

Regarding Claim 11, Luo (as combined with Chow) discloses broadcasting, by the AP, a signal to the MMS [Paragraph [0039] – “An asset tag device (attached or positioned near the asset to be tracked) performs periodical beacon scans, and measures the beacon signals' signal strength (from which an RSSI value may be derived).”Paragraph [0070] – “When the AP/node 400 is used to implement tracking functionality, the AP/node 400 is configured to transmit beacon signals (e.g., periodically at regular or irregular intervals, or in response to a request or instruction to transmit a beacon signal). FIG. 5A is a schematic diagram of an example of information included in an example beacon signal 500 (a beacon signal may also be referred to as a communication, control message, etc.)”].

Response to Arguments
Applicant argues:
	The combination of Luo and Nakaya fails to disclose the amended claimed subject matter.
Examiner’s Response:
	The Examiner agrees and new grounds for rejection are presented above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20210136600 A1 – SENSOR-ASSISTED TECHNIQUE FOR RF POWER NORMALIZATION IN LOCATIONING APPLICATIONS
US 20200217916 A1 – OBJECT ORIENTATION SYSTEM, OBJECT ORIENTATION METHOD AND ELECTRONIC APPARATUS
US 20190044575 A1 – METHODS AND APPARATUS FOR DETERMINING NEARFIELD LOCALIZATION USING PHASE AND RSSI DIVERSITY
US 20150334676 A1 – Managing Wireless Beacon Devices
US 20130154387 A1 – APPARATUS AND METHOD FOR TRANSMITTING WIRELESS POWER
US 6006077 A – Received Signal Strength Determination Methods And Systems

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT QUIGLEY whose telephone number is (313)446-4879. The examiner can normally be reached 11AM-9PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE R QUIGLEY/Primary Examiner, Art Unit 2865